BYRNES, Judge.
In this appeal, Earnest Bernard Gonzales seeks reversal of a judgment making past due child support payments executory. He contends that, because the original judgment fixing child support is presently on appeal, it was error for the trial judge to enforce that judgment by making past due payments executory. We do not agree.
C.C.P. Art. 3943 states that an appeal from a judgment awarding custody or alimony “shall not suspend the execution of judgment in so far as the judgment relates to custody or alimony”.
Child support is a species of alimony and therefore a judgment awarding such alimony cannot therefore be suspended pending appeal. The reason for this prohibition is to protect those in need of alimony from having that support denied them during the appellate process.
Appellant’s duty to support his child as ordered by the trial court is valid and enforceable until the judgment is modified or reversed by the appellate court. The judgment of the trial court is therefore affirmed at appellant’s costs.
AFFIRMED.